DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Ashley Sloat on 01/03/22.
The application has been amended as follows: 
Claims 39-43 have been cancelled. 
1. (Currently Amended) A device configured to be positioned against a capsular bag of a patient for creating a capsulorhexis, the device comprising: 
a first side comprising a tearing profile; 
a second side opposite the first side; and 
one or more bendable sections defining a first portion and a second portion, 
wherein the device is transitionable between a first configuration and a second configuration, 
wherein, in the first configuration, the device is configured to fold about the one or more bendable sections, such that the tearing profile does not define a 
wherein, in the second configuration, the device is configured to unfold about the one or more bendable sections, such that the tearing profile defines a 
Reasons for Allowance
Claims 1-8, 10-11, 14-16, and 37-38 are allowed. The following is an examiner’s statement of reasons for allowance: There is no art of record alone or in combination that teaches of a device configured to be positioned against a capsular bag of a patient for a capsulorhexis.
Concerning claim 1, previously cited prior art reference Regarding claim 1, an invention relating to devices for eye surgery, Jia discloses (Figs. 1A-B & 4- 8) a device (100 & 400) configured to be positioned against a capsular bag of a patient (850) for creating a capsulorhexis (Abstract), the device comprising: a first side (115) comprising a tearing profile (120 & 130); a second side (145) opposite the first side; and one or more bendable sections [i.e. two bendable sections that fold (Col. 6, lines 4-8)] defining a first portion (A1 & B1, see annotated figure below) and a second portion (A2 & B2, see annotated figure below), wherein the device is transitionable between a first configuration (Fig. 7) and a second configuration (Fig. 6), wherein, in the first configuration, the device is configured to fold about the one or more bendable sections, and wherein, in the second configuration, the device is configured to unfold about the one or more bendable sections, such that the tearing profile defines a flat plane (Col. 6, lines 33-42). However, Jia fails to teach wherein, in the first configuration, the device is configured to fold about the one or more bendable sections, such that the tearing profile does not define a flat plane.
Modifying the prior art to include the missing limitations wouldn’t have been obvious because the modification would only be motivated by hindsight and would possibly render the device inoperable. Furthermore a teaching reference with this missing structure could not be found.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Examiner Chima Igboko whose telephone number is (571)272-8422. The examiner can normally be reached on Monday-Friday 9:00am-6:00pm.
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, Jackie Ho, at (571) 272-4696. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

	
	/C.U.I/               Examiner, Art Unit 3771      
/TAN-UYEN T HO/Supervisory Patent Examiner, Art Unit 3771